United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1873
Issued: July 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2014 appellant filed a timely appeal from an August 14, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left forearm injury in the performance of duty on June 19, 2014.
FACTUAL HISTORY
On June 20, 2014 appellant, then a 53-year-old mail clerk, filed a traumatic injury claim
(Form CA-1) alleging that on June 19, 2014 she sustained a red welt on her left forearm when
she was stretching a rubber band around a bundle of mail and the band snapped, hitting her in the
1

5 U.S.C. § 8101 et seq.

left forearm. A witness statement from Jacqueline Sanchez, a coworker, noted that on June 19,
2014 appellant showed her a welt on her arm which she reported was caused by a rubber band
snapping while bundling mail. Appellant notified her supervisor and first received medical
treatment on June 20, 2014.
In a June 20, 2014 work status note, Dr. Jeffrey E. Nielson, Board-certified in emergency
medicine, diagnosed red area on arm and reported that appellant could return to work without
limitations. An unsigned June 20, 2014 duty status report (Form CA-17) was also submitted.
By letter dated July 9, 2014, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was asked to respond within 30 days.
In a June 20, 2014 emergency room report, Dr. Nielson indicated that there was no
diagnosis found and reported that appellant complained of redness and warmth on the left
forearm, stating that a rubber band broke and snapped her forearm at work the day before. He
prescribed Z-pack and triamcinolone cream.
By decision dated August 14, 2014, OWCP denied appellant’s claim, finding that the
medical evidence of record failed to provide a firm medical diagnosis which could be reasonably
attributed to the accepted June 19, 2014 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
he must submit sufficient evidence to establish that he or she experienced a specific event,
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

2

incident or exposure occurring at the time, place, and in the manner alleged. He or she must also
establish that such event, incident, or exposure caused an injury.5 Once an employee establishes
that he or she sustained an injury in the performance of duty, he or she has the burden of proof to
establish that any subsequent medical condition or disability for work, for which he or she claims
compensation is causally related to the accepted injury.6
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met his or her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.7
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.8 The opinion of the physician must be based on one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
The Board finds that appellant failed to establish that she sustained a left forearm injury
in the performance of duty on June 19, 2014.10
In a June 20, 2014 emergency room report, Dr. Nielson reported that appellant
complained of a left forearm injury, stating that a rubber band broke and snapped her forearm at
work the day before. Upon physical examination, he noted that appellant had redness and
warmth at the area where the rubber band contacted her skin.

5

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
6

Supra note 3.

7

Betty J. Smith, 54 ECAB 174 (2002).

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

James Mack, 43 ECAB 321 (1991).

10

See Robert Broome, 55 ECAB 339 (2004).

3

In its August 14, 2014 decision, OWCP found insufficient evidence to establish a firm
medical diagnosis of appellant’s condition.
In a simple traumatic injury, such as a knife cut that is reported to and seen by the
physician promptly, there is no need to obtain a rationalized explanation of causal relationship.
When the relationship is not obvious or when there may have been an intervening
nonoccupational cause, it is essential that the physician give his or her medical reasons for
relating the condition to the history obtained.11
Dr. Nielson’s report failed to provide any opinion regarding the cause of appellant’s
injury. He merely recounted the incident as described by appellant. Dr. Nielson did not
determine that her condition was work related, and did not offer a rationalized opinion on the
issue of causal relationship.12 Medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.13 The opinion of a physician supporting causal relationship must rest on a complete
factual and medical background supported by affirmative evidence, address the specific factual
and medical evidence of record, and provide medical rationale explaining the relationship
between the diagnosed condition and the established incident or factor of employment.14
Dr. Nielson’s report does not meet that standard and is insufficient to meet appellant’s burden of
proof.
In the instant case, appellant has established that the June 19, 2014 incident occurred as
alleged. However, the record is without rationalized medical evidence establishing a causal
relationship between the accepted June 19, 2014 employment incident and appellant’s left
forearm injury. Thus, appellant has failed to meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a left forearm injury in the performance of duty on June 19, 2014.

11

See R.R., Docket No. 06-1995 (issued January 18, 2007).

12

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
13

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

14

See Lee R. Haywood, 48 ECAB 145 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 23, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

